                                                                              USDC SDNY
                                                                              DOCUMENT
                                                                              ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                                  DOC #: _________________
SOUTHERN DISTRICT OF NEW YORK                                                               2/18/2020
                                                                              DATE FILED: ______________
---------------------------------------------------------------X
                                                               :
LUIGJ SELCA,                                                   :
                                                               :
                                    Plaintiff,                 :   ORDER
                                                               :
                  -v-                                          :   19-CV-3985 (JLC)
                                                               :
B.M.H. REALTY LTD d/b/a HELLER REALTY, :
et al.                                                         :
                                    Defendants.                :
---------------------------------------------------------------X

JAMES L. COTT, United States Magistrate Judge.

        WHEREAS, the parties participated in a mediation at which they reached a settlement

earlier this month (Dkt. Nos. 26, 28); and

        WHEREAS, the parties have now consented to the undersigned’s jurisdiction over this

matter for all purposes under 28 U.S.C. § 636(c) (Dkt. No. 29);

        IT IS HEREBY ORDERED that the parties are directed to file a joint letter motion along

with their settlement agreement no later than March 3, 2020 to request court approval. The

letter motion should explain why the proposed settlement is fair and reasonable and otherwise

comply with the Second Circuit’s decision in Cheeks v. Freeport Pancake House, Inc., 796 F.3d

199 (2d Cir. 2015). The parties are directed to this Court’s rulings in Cruz v. Relay Delivery,

Inc., 17-CV-7475 (JLC), 2018 WL 4203720 (S.D.N.Y. Sept. 4, 2018) (no reemployment

provision impermissible and provision related to communication with media should not be

overly restrictive); Rivera v. Relay Delivery, Inc., 17-CV-5012 (JLC), 2018 WL 1989618

(S.D.N.Y. Apr. 26, 2018) (release that was broader and thus more favorable to defendants than

plaintiff’s narrower release was impermissible): Howard v. Don Coleman Advertising, Inc., 16-

CV-5060 (JLC), 2017 WL 773695 (S.D.N.Y. Feb. 28, 2017) (mutual non-disparagement


                                                        1
provision must include carve-out for truthfulness); and Souza v. 65 St. Marks Bistro, 15-CV-327

(JLC), 2015 WL 7271747 (S.D.N.Y. Nov. 6, 2015) (regarding impermissible confidentiality

provisions and the proper scope of mutual general releases), for further guidance as to

permissible and impermissible terms.

       For recent settlement papers that the Court has approved, the parties are directed to the

following cases, as examples: Rodriguez v. Emenike, No. 18-CV-5786 (Dkt. Nos. 36, 38

(settlement agreement); Dkt. No. 37 (court approval order)); Yahuiti v. L Ray LLC, No. 19-CV-

1114 (Dkt. No. 24 (settlement agreement); Dkt. No. 25 (court approval order)); De Luna

Hernandez v. City Catering, No. 18-CV-3919 (Dkt. No. 49 (settlement agreement); Dkt. No. 50

(court approval order)); and Sanchez v. New York Kimchi Catering Corp., No. 16-7784 (Dkt. No.

98 (settlement agreement) and Dkt. No. 99 (court approval order).

       SO ORDERED.

Dated: February 18, 2020
       New York, New York




                                                2
